Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00263-CV

       The ESTATE OF Carolina M. MUNIZ, Michael Muniz, Sr., Gloria A. Gutierrez,
                  Jose Muniz, Jr., Gabriel Muniz, and Coleen Muniz,
                                      Appellants

                                              v.

                                FORD MOTOR COMPANY,
                                       Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 10-07-20143-CV
                       Honorable Camile G. Dubose, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDRED that appellee, Ford Motor Company, recover its costs of this appeal
from appellants.

       SIGNED June 12, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice